Case 20-10343-LSS Doc 3927 Filed 05/13/21 Pagelof3

FILED
0021 MAY 13. AM 9: 09

i no
Bercy cour
RUE RK
Justice Lauri Selber Silverstein ae ae i ne LAWARE
BSA Bankruptcy Case
824 Market Street
6" Floor

Wilmington, DE 19801
Your Honor,

I very much appreciate you taking the time to read my comments regarding my experience,
partially of which have led to this case, and a few thoughts regarding the case in general. It has
taken me a long time to get here. I have been suffering with the results of the trauma brought on
me by a predator scout leader in the winter of 1970 that undoubtedly changed my life and
continues to haunt me and direct my personal behavior to be very different from what it would
have been had | not been victimized.

My body is a wreck, much of which I am sure was caused by abuses I engaged in in attempts to
eradicate the memories that refuse to go away. I have headed in many good directions with
careers and efforts to help others who suffered from the same experience as I while in the BSA.
My problem there is all end in the same fashion. I get to the peek and somehow attaining the
highest level of success scares me nearly to death and never cross to the other side. I run, looking
for something else out of fear someone might discover my secret. | told nobody what happened
to me until I was around 40 years old. It caused great division between me and members of my
family as I could not; would not tell them what happened to me. They could not understand my
behavior, largely basing it on who I was before age 10 and who I became after age 10. My
mother died without ever knowing and that disturbs me greatly. I told both my father and my
older brother in my early 40s. A few short years later my father died and I have little doubt the
pain of knowing my “secret” contributed to his death. It saddened him greatly. My older brother,
who admitted early in life to my parents that the same man tried the same things on him, died at
age 60. They did not tell me until | finally told them about my experience. Going through my
brother’s papers after he died and things I saw and heard from him throughout life I am
convinced he did, indeed, suffer being a victim as well.

Would a large cash settlement help me and ease at least some of the pain and suffering? I believe
so. It would possibly enable me to move out of these sad apartments I currently live in and into a
small house to live in without worrying about where the money is coming from to pay for it. It
would undoubtedly help me take at least one or two vacations of a lifetime that would satisfy my
desire to know more about a couple places and treasures they give up. These vacations are
mostly like weekend trips for healthy, well adjusted families but require more time, planning and
expense for me due to my health and month to month living. If I could do them the way I want
to, they would last longer and be extra special to me. I just want to take some trips to find my
own crystals and such from the ground in various places in this great country of ours. Having
those treasures to regularly look at on my shelves at home would bring me happy memories I am

sure.

 

 
Case 20-10343-LSS Doc 3927 Filed 05/13/21 Page2of3

Your honor, it terrifies me when | think of lives of other victims, many ended at their own hand.
I can’t help but believe as bad as things are and have been for me, so many others have and had a
harder life than me. I feel for them and pray still alive are able to survive as I have. It has not
been easy and it does not get easier with age. In fact, it gets worse. But having the help and
resources to at least try to have some lasting happy memories has got to help some. I firmly
believe each and every one of these victims are entitled to a good amount of compensation for
having been forced after having been victimized to suffer through life as I have. A payment as
small as was offered by the BSA already is laughable and | firmly believe rather than having an
amount large enough to do something positive with would likely be just enough for many of
them to go on a life-threatening, drug induced binge or just as bad, afford them to buy a gun.

And that really scares me. I no longer use illegal drugs, have not for many years. But I know the
pull and the few days here and there that they can be used to self-medicate and escape, if only for
a while, the suffering of having been abused by a monster in their childhood.

Your Honor, please, give the victims your utmost consideration in this case, not the well-funded
insurance companies who refuse to honor their contractural responsibilities to their clients, the
Boy Scouts of America. These insurance companies who refuse to honor claims are the real
threat to bankruptcy for BSA. Most claimants, including myself, in this case do not want to see
BSA destroyed. I know too many people who certainly enjoy a higher quality of life as a result
growing into adulthood with the guidance of the loving, caring scoutmasters at their sides.

This is my personal plea for you to always remember who the victims in this case are. The BSA
have their reasons for hiding an epidemic in their ranks, whatever they may be, but none of their
current excuses should release them from their responsibility to make things right. | encourage
you to cause the insurance agencies to honor their liabilities to their customers, the BSA, so the
BSA can survive while helping those who suffered at the hands and other body parts of the
ruthless predators who managed to infiltrate the screening process of the BSA.

 
  

 

AM ayy

19801 54.

a.15 07 ~

U. S, PI E PAID
ea
“$4 4

1000

“Jus hice Lauri Sel ber Silverstein
Bs4 Bank ere (ase wet

; ie Market Street Rs \
fly 00
iting Foy DE 1980)

iSsH8O1-sosags Dehn! Pepegy}e ty patyoneeghay hy feang yyy] Mafoy og aff Updo g fader

Case 20-10343-LSS Doc 3927 Filed 05/13/21 Page3of3

 

 
